Proceeding pursuant to CPLR article 78 to review a determination of the respondent State commissioner, dated January 12, 1979 and made after a statutory fair hearing, which affirmed a determination of the local agency which ordered the reduction of petitioner’s assistance, to recover certain overpayments of assistance. Petition granted, determination annulled, on the law, without costs or disbursements, and respondents are directed to return to petitioner any moneys already recouped pursuant to the January 12, 1979 determination. We find that there is insufficient evidence in the record as a whole to support the determination that petitioner willfully withheld information from the local agency regarding the receipt of income from unemployment insurance benefits and from employment (cf. Matter of De Pietto v Toia, 67 AD2d 663). Lazer, J. P., Mangano, Gibbons and Cohalan, JJ., concur.